Per Curiam.
The defendant appeals the circuit court's denial of his motion for resentencing hearing, challenging the thirty-year sentences imposed following convictions for second degree murder and robbery.
We affirm based on Hart v. State , 246 So.3d 417 (Fla. 4th DCA 2018) (en banc) and Pedroza v. State , 244 So.3d 1128 (Fla. 4th DCA 2018). As we did in Hart and Pedroza , we certify conflict with Cuevas v. State , 241 So.3d 947 (Fla. 2d DCA 2018), Blount v. State , 238 So.3d 913 (Fla. 2d DCA 2018), Mosier v. State , 235 So.3d 957 (Fla. 2d DCA 2017), Alfaro v. State , 233 So.3d 515 (Fla. 2d DCA 2017), and Burrows v. State , 219 So.3d 910 (Fla. 5th DCA 2017). We also certify conflict with Katwaroo v. State , 237 So.3d 446 (Fla. 5th DCA 2018) and Tarrand v. State , 199 So.3d 507 (Fla. 5th DCA 2016).
Affirmed; conflict certified.
Warner, Damoorgian and Ciklin, JJ., concur.